DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
This Office action is responsive to the amendment filed 7 September 2021.  Claims 1-8, 11, 15-24 are canceled.  Claims 9-10, 12-14 and 25-32 are pending. Claims 10, 12, 14, 27 and 28 are withdrawn. Claims 9, 13, 25, 26 and 29-32 are being examined.
The amendment to claim 31 overcomes the claim objection in the Non-Final Rejection of June 4, 2021.
The amendment to claim 9 overcomes the rejections under USC 112(b) in the Non-Final Rejection of June 4, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Endres (U.S. 2016/0368614) in view of Harrison (US 6,442,943).
In regards to claim 9, Endres discloses a relight system comprising: a tank of compressed gas (34, Fig. 7) included in an aircraft (¶21, ¶22); and a gas turbine engine configured as a prime power engine for the aircraft (Fig. 7, ¶29), the gas turbine engine comprising a combustor (14) and a compressor (10, 12), a controller (¶60) wherein the compressor is configured to receive compressed air from the tank during a startup of the gas turbine engine (¶24, ¶25, the engine is substantially deactivated and not providing thrust which is detected by the system. ¶25, when landing sequence is aborted engine is restarted, ¶60, controller directs 
The structural configuration of the compressor is not changed by the recitation of “in response to detection by the controller of a flame out in the combustor due to low air pressure. Examiner notes that the claim doesn’t recite that the controller even controls the compressor. Thus, the additional limitation “in response to detection by the controller of a flame out in the combustor” appears to be an intended use of the system that doesn’t further limit the structure of system and hence, differentiate the system from the prior art system of Endres. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114, II.
	Endres doesn’t teach the controller is configured to detect a flameout in the combustor and the compressor is configured to receive compressed air from the tank during the start up in response to detection by the controller of the flame out in the combustor. 
	Harrison teaches methods for detecting flameout in gas turbine engine (Abstract, Fig. 2). The flameout is detected by a system 50. The flameout detection is predicted by a controller 68. Benefits of detecting a flameout include shutting off the fuel supply to prevent an explosive re-light of the engine and/or generating a signal to re-light the engine (Col. 2:43-58). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the relight system of Endres have the controller configured to detect a flameout in the combustor, as taught by Harrison, in order to allow the engine to be relit after a flameout or to prevent an explosive reignition of the engine, as taught by Harrison.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the relight system of Endres in view of Harrison have the compressor configured to receive compressed air from the tank during the start up, in response to detection by the controller of the flame out in the combustor, as taught by Harrison, in order to allow the engine to be quickly restarted, as taught by Endres.
Regarding claim 26, Endres in view of Harrison teaches the invention as claimed and described above and Endres further teaches the gas turbine engine is configured as a prime power engine for the aircraft (Fig. 1, the system in Endres is used to restart the main engines if a landing is aborted.).
Regarding claim 29, Endres in view of Harrison teaches the invention as claimed and described above and Endres further teaches the aircraft is a first aircraft and the tank is configured to receive compressed gas from a second aircraft in-flight (In ¶56, Endres discloses the tanks are configured to be filled on the ground before flight. Hence, the tanks are configured to receive compressed gas from an external source, such as compressed gas from a second aircraft in-flight. The external source being a second aircraft in flight is a manner of operating the tank. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). MPEP 2114 Apparatus and Article Claims — Functional Language, II. Manner of Operating The Device Does Not Differentiate Apparatus Claim From The Prior Art.)
Regarding claim 30.
Claims 13, 25, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Endres (U.S. 2016/0368614) and in view of Harrison (US 6,442,943), as applied to claim 9, further in view of in view of Moore (U.S. 9,074,606) and Studerus (U.S. 2014/0013765).
Regarding claim 13, Endres in view of Harrison teaches the invention as discussed above for claim 9. Endres in view of Harrison doesn’t teach the controller is configured to detect a potential compressor surge. 
Moore teaches injecting into the front of the compressor air bled from a later stage of the compressor (Fig. 1) or air from an external source to prevent surge (Col. 12:42-50). A controller (20) determines a surge point (potential compressor surge). The surge point is variable and is determined from operating conditions (Col. 5:52-65). A recycle controller compares the calculated flow rate through first compressor feedline 40 to a surge point which represents the minimum allowable flow rate to safely avoid surge conditions plus a safety factor. The controller modulates a control valve so that flow is injected into the compressor to maintain a flow rate at or above the surge point (Col. 5:14-30).
Studerus teaches a surge control method for a gas turbine engine including monitoring the gas turbine engine for a potential surge condition (Abstract). In ¶4, Studerus teaches during unsteady state transient operations such as load changes but in particular during start-up and shutdown, there is an increased risk of surge. In Endres, after the combustor is turned off, the engine is started up in a transient operation. Hence, as taught by Studerus, there is an increased risk of surge. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the controller of compressor injection system in Endres in 
Regarding claim 25, Endres in view of Harrison teaches the invention as claimed and described above. Endres teaches the compressor can receive compressed gas at different locations (Fig. 6, ¶46, describes the injection from the tank occurring at the aft-most end of the compressor 12. Fig. 7,¶47, describes the injection from the tank occurring at the front end of the compressor and/or using existing bleed lines in the compressor). Endres in view of Harrison doesn’t teach that the compressor of the gas turbine engine is configured to selectively receive the compressed gas at a plurality of stations of the compressor, and the controller is configured to selectively control a pressure gradient across any of the stations.
Moore teaches injecting into the front of the compressor air bled from a later stage of the compressor (Fig. 1) or air from an external source to prevent surge (Col. 12:42-50). Moore further teaches the compressor of the gas turbine engine is configured to selectively receive the compressed gas at a plurality of stations of the compressor (Fig. 3), and the controller is configured to selectively control a pressure gradient across any of the stations (Control of the recycle or supplemental flow can be conducted to maintain differential pressure of a stream feeding the compressor, in which case the set point may be expressed as a differential pressure, Col. 4: 47-52. Example 2, in Col. 6:10-9:28, describes determining these set points for two stages in a compressor.) 
Studerus teaches a surge control method for a gas turbine engine including monitoring the gas turbine engine for a potential surge condition (Abstract). In ¶4, Studerus teaches during 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the system in Endres in view of Harrison, where the compressor of the gas turbine engine is configured to selectively receive the compressed gas at a plurality of stations of the compressor, and the controller is configured to selectively control a pressure gradient across any of the stations, as taught by Moore, in order to safely avoid surge conditions that can occur when the engine is started-up, as taught by Studerus.
Regarding claim 31, Endres in view of Harrison teaches the invention as discussed above for claim 9. Endres in view of Harrison doesn’t teach the controller is configured to detect a potential compressor surge during startup of the gas turbine engine. 
Moore teaches injecting into the front of the compressor air bled from a later stage of the compressor (Fig. 1) or air from an external source to prevent surge (Col. 12:42-50). A controller (20) determines a surge point (potential compressor surge). The surge point is variable and is determined from operating conditions (Col. 5:52-65). A recycle controller compares the calculated flow rate through first compressor feedline 40 to a surge point which represents the minimum allowable flow rate to safely avoid surge conditions plus a safety factor. The controller modulates a control valve so that flow is injected into the compressor to maintain a flow rate at or above the surge point (Col. 5:14-30).
Studerus teaches a surge control method for a gas turbine engine including monitoring the gas turbine engine for a potential surge condition (Abstract). In ¶4, Studerus teaches during 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the controller of compressor injection system in Endres in view of Harrison configured to detect potential compressor surge during startup of the gas turbine engine, as taught by Moore, in order to safely avoid surge conditions that can occur when the engine is started-up, as taught by Studerus.
Regarding claim 32, Endres in view of Harrison, Moore and Studerus teaches the invention as claimed and discussed above and Moore further teaches the controller is configured to cause the compressed gas from the tank to be injected at a correspond inlet of each one of a plurality of stations of the compressor (Fig. 3- valves 15, 65 and 115 enable selective injection which are controlled by a controller. The valves allow injection at the inlet 40 to compressor 1, the inlet 90 to compressor 2 and the inlet 140 to compressor 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the system in Endres in view of Harrison, Moore and Studerus, where the controller is configured to cause the compressed gas from the tank to be injected at a correspond inlet of each one of a plurality of stations of the compressor, as taught by Moore, for the reasons previously described above.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        
/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741